      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 1 of 36



 1   Archis A. Parasharami (SBN 321661)
     aparasharami@mayerbrown.com
 2   MAYER BROWN LLP
     1999 K Street, N.W.
 3   Washington, D.C. 20006-1101
     Telephone:     (202) 263-3000
 4   Facsimile:     (202) 263-3300
 5   Hans J. Germann (pro hac vice)
     hgermann@mayerbrown.com
 6   MAYER BROWN LLP
     71 South Wacker Drive
 7   Chicago, IL 60606
     Telephone: (312) 701-8792
 8   Facsimile: (312) 706-8169
 9   Attorneys for Defendants
     AT&T INC., PACIFIC BELL TEL. CO.,
10   and DIRECTV, LLC
11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
13

14
      DAVID COTTRELL,                                  No. 3:19-cv-07672-JCS
15
                                   Plaintiff,          DEFENDANTS’ ANSWER AND
16                                                     ADDITIONAL DEFENSES TO
            v.                                         PLAINTIFF’S FIRST AMENDED CLASS
17                                                     ACTION COMPLAINT
      AT&T INC., PACIFIC BELL TELEPHONE
18    CO. d/b/a AT&T CALIFORNIA, and                   Date: September 17, 2020
      DIRECTV, LLC,
19
                                   Defendants.
20

21          Defendants AT&T Inc., Pacific Bell Telephone Co. d/b/a AT&T California, and DIRECTV,
22
     LLC (together “Defendants”), through their undersigned counsel, hereby submit their Answer and
23
     Additional Defenses to Plaintiff David Cottrell’s (“Plaintiff”) First Amended Class Action
24
     Complaint (“Complaint”), and state as follows:
25
                                         Preliminary Statement
26

27          For the reader’s convenience, Defendants have organized their Answers to Plaintiff’s

28   allegations by employing the headings and subheadings used within the Complaint. In doing so,
                                                  1
                                       DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                      PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 2 of 36


     Defendants do not admit that the headings or subheadings are accurate or appropriate for any
1

2    purpose in this matter and, to the extent that any heading can be read to contain factual allegations,

3    deny each and every one of them unless they have expressly indicated otherwise. In addition,

4    Plaintiff’s Complaint contains forty-one (41) footnotes. To the extent the contents of those
5
     footnotes are not addressed in the text of the response to the Complaint paragraph to which the
6
     footnote relates and/or to the extent that the content of any footnote can be read to contain factual
7
     allegations, Defendants deny each and every one of them.
8
                                         I.      INTRODUCTION
9
             1.       Across California, AT&T Inc.—and its subsidiaries Pacific Bell Telephone Co. and
10
     DirecTV, LLC (collectively, “AT&T”)—are deceitfully opening and charging people for
11   unauthorized accounts, services, and products. Anyone who walks into one of AT&T’s 613 stores
     in the state1 is a potential target, but so are existing AT&T customers, like Plaintiff Cottrell.
12
     ANSWER: Defendants admit that Pacific Bell Telephone Co. and DIRECTV, LLC are indirect
13
     subsidiaries of AT&T Inc. Defendants deny the remaining allegations in paragraph 1.
14

15
              2.     In September 2018, Plaintiff Cottrell, a California resident who lives in Contra
16   Costa County, expressly told multiple AT&T employees that he was not interested in opening the
     DirecTV Now2 account they were pushing on him when he called to discuss his AT&T U-verse
17   cable service. Plaintiff Cottrell even complained to an AT&T supervisor about how aggressively
     the company tried to sign him up for the unwanted account. Months later, Plaintiff Cottrell was
18   shocked to discover that AT&T had signed him up anyway and charged him hundreds of dollars—
19   all for a DirecTV Now account he did not want, did not authorize AT&T to open, and did not use.

20

21

22

23           1 See 613 AT&T Stores in California, AT&T, https://www.att.com/stores/california (last
     visited Jan. 31, 2020).
24
              2 DirecTV Now was a streaming service that allowed users to access live TV and On
25   Demand titles, “anytime, anywhere, all on your favorite devices,” such as smart phones, laptops,
     and tablet devices. Get More TV Freedom, DirecTV Now (Aug. 1, 2019).
26   https://www.directvnow.com                       [https://web.archive.org/web/20190801002710
     /https://www.directvnow.com/]. AT&T recently rebranded DirecTV Now as AT&T TV Now,
27   which likewise offers live TV and On Demand titles,“anytime, anywhere, on all your favorite
     devices.” See Get More TV Freedom, AT&T TV Now, https://www.atttvnow.com (last visited
28   Jan. 31, 2020).
                                                   2
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 3 of 36


     ANSWER: Defendants deny the allegations in paragraph 2 that AT&T employees were
1

2    “aggressively” pushing Plaintiff to open a DIRECTV Now account. Defendants admit that Plaintiff

3    called AT&T to inquire about promotional offers for AT&T services. Defendants admit that a

4    DIRECTV Now account was generated in Plaintiff’s name, but deny that the account was
5
     unauthorized. Defendants further admit that Plaintiff later told one or more AT&T representatives
6
     that he never agreed to setup DIRECTV. Defendants further admit that Plaintiff’s credit card was
7
     billed for DIRECTV Now services over the course of approximately eight months. Defendants
8
     lack sufficient information to form a belief as to the truth of the remaining allegations in paragraph
9

10   2, and on that basis deny them.

11
             3.      AT&T customers and employees have been reporting similar misconduct across
12   the state and across the country.
13   ANSWER: Defendants deny the allegations in paragraph 3.
14

15          4.     There have also been reports of similar misconduct in Hawaii, where AT&T
     employees at an AT&T store attempted to blow the whistle on AT&T’s practice of opening
16   unauthorized accounts using people’s credit card information. AT&T has also reportedly
     victimized people in Alaska, Oregon, Arizona, Illinois, and North Carolina.
17
     ANSWER: Defendants deny the allegations in paragraph 4.
18

19
             5.     Unfortunately, this kind of misconduct is nothing new for AT&T, which has a long
20   history of deceiving consumers and charging them for accounts, services, and products without
     their knowledge and against their will. In 2014, AT&T agreed to a $105 million settlement with
21   federal and state investigators—including $80 million in consumer refunds—for illegal billing
     practices going back to 2009.3 The illegal billing practice at issue then, known as “mobile
22   cramming,” occurred when “payments to third parties for special wireless services are added to
     phone bills and often go undetected by customers for months.”4 Tom Wheeler, then-chairman of
23

24

25

26
            3 Jim Puzzanghera, AT&T to Pay $105 Million to Settle ‘Mobile Cramming’ Cases, L.A.
27   Times (Oct. 8, 2014), https://www.latimes.com/business/la-fi-att-cramming-20141009-story.html.
28          4   Id.
                                                       3
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 4 of 36


     the Federal Communications Commission, declared triumphantly: “It stops today for AT&T.”5
1    Wheeler and the FCC were overly optimistic.
2
     ANSWER: Defendants deny the allegations in paragraph 5.
3

4            6.     AT&T has boldly resumed similar misconduct over at least the past three years.
     But whereas the misconduct above was perpetrated by AT&T’s use of third parties, AT&T now
5    uses its own subsidiaries, like DirecTV, which AT&T acquired in 2014.6
6    ANSWER: Defendants deny the allegations in paragraph 6.
7

8             7.      AT&T’s shareholders recently alleged, in a securities fraud class action, that AT&T
     artificially inflated its DirecTV Now subscriber numbers by fraudulently creating DirecTV Now
9    accounts.7 These allegations date back to 2016 and possibly even earlier, name multiple AT&T
     executives as defendants, and are based on information provided by 18 confidential witnesses—
10   current and former AT&T employees from around the country, including California, and from all
     levels within the company. AT&T employees report that AT&T set DirecTV Now sales quotas
11
     that “incentivized . . . aggressive and improper sales tactics” for their sales representatives,8 i.e.,
12   those AT&T employees who interact most directly with all the people who walk into an AT&T
     store or call AT&T to discuss a service, product, or promotion that they have recently seen AT&T
13   advertise on TV or the internet.
14   ANSWER: Defendants admit that on April 1, 2019, certain AT&T shareholders filed a putative
15   class action complaint against AT&T Inc. and certain current and former executives of AT&T Inc.
16
     in the U.S. District Court for the Southern District of New York, In re AT&T/DirecTV Now
17
     Securities Litigation (No. 1:19-cv-02982) (the “Securities Action”). The complaint in that matter
18
     speaks for itself. Defendants further admit that the complaint in the Securities Action alleged
19

20   purported statements made by eighteen (18) unidentified, alleged former AT&T employees,

21

22          5 Bill Donahue, AT&T Pays $105M To FTC, FCC, AGs Over Mobile Cramming, Law360
     (Oct. 8, 2014), https://www.law360.com/telecom/articles/585548/at-t-pays-105m-to-ftc-fcc-ags-
23   over-mobile-cramming.
24           6 Thomas Gryta, AT&T Closes $49 Billion DirecTV Buy, Wall St. J. (July 24, 2015)
     https://www.wsj.com/articles/at-t-closes-49-billion-directv-acquisition-1437766932.
25
            7 Rachel Sandler, AT&T Sued for Allegedly Creating Fake DirecTV Now Accounts, Forbes
26   (Sept. 16, 2019), https://www.forbes.com/sites/rachelsandler/2019/09/16/att-sued-for-inflating-
     subscriber-numbers-by-allegedly-creating-fake-directv-now-accounts/#7cf975981767.
27
           8 See Am. Consol. Class Action Compl. (“Sec. Compl.”) ¶¶ 17, 206, 209, 211, Gross v.
28   AT&T Inc., No. 19-2892 (S.D.N.Y. Sept. 13, 2019), ECF No. 79.
                                                  4
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 5 of 36


     including the purported statement quoted in paragraph 7, the truth of which Defendants deny.
1

2    Defendants deny that the Complaint alleged any purported statements made by current AT&T

3    employees. Defendants further deny that the complaint alleged purported statements of witnesses

4    from “all levels within the company.” Defendants further deny the allegations in the paragraph 7
5
     to the extent they mischaracterize the purported statements in the complaint in the Securities
6
     Action. On August 18, 2020, the Honorable Valerie Caproni dismissed the Securities Action
7
     because, inter alia, the shareholder-plaintiffs “failed to plead material misstatements or omissions
8
     of fact or other deceptive conduct, which is fatal to all seven counts alleged in the amended
9

10   complaint.” In re AT&T/DirecTV Now Sec. Lit., -__ F. Supp. 3d__, 2020 WL 4909718, at *1

11   (S.D.N.Y. Aug. 18, 2020). Defendants deny the remaining allegations in paragraph 7.
12
             8.     AT&T’s employees report feeling “intense pressure” to “sell” DirecTV Now
13   accounts, and indicate that this pressure resulted in sales associates resorting to “unnatural sales or
14   flat out fraudulent” sales.9 These reports are likely just the tip of the iceberg of AT&T’s recent
     misconduct, most of which likely stemmed from AT&T’s need to start turning a profit following
15   the costly acquisitions of DirecTV and Time Warner in 2014 and 2016, which cost AT&T
     hundreds of billions of dollars.10
16
     ANSWER: Defendants admit that the statements quoted in paragraph 8 appear in the complaint
17

18   in the Securities Action but deny that the statements are true. As stated above, that litigation has

19   since been dismissed by the U.S. District Court for the Southern District of New York. Defendants

20   admit that AT&T purchased DIRECTV and Time Warner but deny Plaintiff’s characterizations of
21   the purchases. Defendants deny the remaining allegations in paragraph 8.
22

23          9.      While AT&T is currently facing investor scrutiny and litigation for some of its
     misconduct, AT&T has managed to avoid serious public inquiry from anyone else. This lack of
24   public inquiry is not for lack of trying on the part of AT&T’s customers, as evidenced by the
     volume of AT&T customer complaints. The likely reason such complaints have not precipitated a
25

26
            9   Id.
27
             10 AT&T paid a reported $67.1 billion for DirecTV and $85.4 billion for Time Warner. Id.
28   ¶¶ 97, 124.
                                                     5
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 6 of 36


     serious public inquiry is that AT&T’s robust arbitration provisions, to which it requires all its
1    customers to submit, mandate arbitration but prohibit the arbitrator from providing non-individual
2    injunctive relief. This means that the AT&T’s customers cannot seek, and the arbitrator cannot
     provide, public injunctive relief, i.e., relief that would inform the general public about, and protect
3    it from, the threat posed by AT&T’s misconduct.

4    ANSWER: Defendants admit that the terms and conditions of their services, which Defendants’
5    customers voluntarily assent to, contain arbitration provisions, which provisions speak for
6
     themselves. Defendants deny Plaintiff’s characterizations of those arbitration provisions. This
7
     paragraph contains legal conclusions to which no response is required. To the extent a response
8
     may be required, Defendants deny those conclusions. Defendants deny the remaining allegations
9

10   in paragraph 9.

11
              10.    Under the terms of AT&T’s arbitration provisions, it is this Court’s task to
12   determine their scope and enforceability. And, thankfully for the people of California, AT&T’s
     arbitration provisions are unenforceable in this state according to the California Supreme Court
13   and the Ninth Circuit. Under California law, any contract that waives a party’s statutory right to
     seek public injunctive relief is unenforceable. AT&T’s arbitration provisions, including the one at
14
     issue for this litigation, mandate arbitration but prohibit the arbitrator from providing non-
15   individual injunctive relief. This effectively bars the arbitrator from providing public injunctive
     relief, too, because if the arbitrator cannot provide injunctive relief beyond the individual, the
16   arbitrator certainly cannot provide injunctive relief to the general public.
17   ANSWER: This paragraph contains legal conclusions to which no response is required. To the
18
     extent a response may be required, Defendants deny the allegations in paragraph 10.
19

20           11.     AT&T’s arbitration provisions barring non-individual injunctive relief also contain
     a clause stating that if a court finds any part of the arbitration provision barring non-individual
21   injunctive relief unenforceable, the entire arbitration provision is null and void.
22   ANSWER: This paragraph contains legal conclusions to which no response is required. To the
23
     extent a response may be required, Defendants deny the allegations in paragraph 11.
24

25           12.    This Court should find that AT&T’s arbitration provisions are unenforceable as a
     matter of law and are null and void under their own terms. Consequently, Plaintiff Cottrell can
26   bring all of his claims against AT&T related to its misconduct in opening or activating
     unauthorized accounts, services, or products, in this Court. This obviously includes his claims
27   seeking public injunctive relief under the CLRA, UCL, and California Consumer Records Act. It
28   also includes his individual and class claims on behalf of his fellow Californians.
                                                       6
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 7 of 36


     ANSWER: This paragraph contains legal conclusions to which no response is required. To the
1

2    extent a response may be required, Defendants deny the allegations in paragraph 12.

3
                                 II.     JURISDICTION AND VENUE
4
             13.    As alleged in Defendants’ Notice of Removal, this Court has subject matter
5    jurisdiction over this case under 28 U.S.C. § 1332(d) because the putative class includes at least
     100 persons, the parties are minimally diverse, and the amount in controversy exceeds $5,000,000.
6
     ANSWER: Defendants admit the allegations in paragraph 13.
7

8
             14.    This Court has personal jurisdiction over the parties because Plaintiff’s claims all
9    arise out of Defendants’ substantial and purposefully directed contacts with residents of the State
     of California, and multiple Defendants are headquartered in the State of California, including
10   Pacific Bell Telephone Co. and DirecTV, LLC.
11   ANSWER: Defendants do not contest personal jurisdiction.
12

13           15.     Venue is proper under 28 U.S.C. § 1391 because Plaintiff at all relevant times lived
     and was an AT&T customer in Contra Costa County, located in this judicial district, and because
14   a substantial part of the events giving rise to his claim occurred in this judicial district.

15   ANSWER: Defendants do not contest venue.
16
                                             III.    PARTIES
17
            16.   Plaintiff David Cottrell is a citizen of California who resides in Contra Costa
18   County. During the relevant time period, he was an AT&T customer who maintained an AT&T
19   U-verse cable-service account with AT&T, likely through AT&T subsidiary, Pacific Bell
     Telephone Co., the AT&T cable service provider for the State of California.
20
     ANSWER: Defendants admit that Plaintiff David Cottrell maintained an AT&T U-verse service
21
     account with Pacific Bell Telephone Co. Defendants further admit that Defendant Pacific Bell
22

23   Telephone Co. is the AT&T operating subsidiary that provides U-verse services in the State of

24   California. Defendants lack sufficient information to form a belief as to the truth of the remaining

25   allegations in paragraph 16, and deny them on that basis.
26
            17.    Defendant AT&T Inc. is a Delaware corporation with its principal place of business
27
     in Dallas, Texas. AT&T Inc., through its subsidiaries and affiliates—such as Pacific Bell
28   Telephone Co. and DirecTV, LLC—provides local and long-distance phone services, wireless and
                                                      7
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 8 of 36


     data communications, internet access, and IP-based and satellite television to Californians.
1    AT&T’s “entertainment division” (a.k.a. “Xandr”), which was responsible for implementing and
2    monitoring the implementation of AT&T’s DirecTV Now application, is located in El Segundo,
     California.11
3
     ANSWER: Defendants admit the allegations in the first sentence of paragraph 17. Defendants
4
     further admit that some portion of the entertainment division responsible for DIRECTV Now
5

6    services work in El Segundo, California. Defendants deny the remaining allegations of paragraph

7    17.

8
            18.    Defendant Pacific Bell Telephone Co. (a.k.a. “AT&T California”) is a California
9    corporation with its principal place of business in San Francisco, California. Pacific Bell
     Telephone Co. is a subsidiary of AT&T Inc. that provides telecommunication services, including
10
     broadband services such as AT&T U-verse, to California residents like Plaintiff Cottrell.
11
     ANSWER: Defendants admit the allegations in paragraph 18, except that Pacific Bell Telephone
12
     Co. is an indirect subsidiary of AT&T Inc.
13

14           19.     DirecTV, LLC is a California corporation. DirecTV’s principal place of business is
     in El Segundo, California. DirecTV, LLC is a subsidiary of AT&T Inc. and provides visual and
15
     textual television programs on a subscription or fee basis, including streaming services like
16   DirecTV Now. DirecTV, LLC is also located in El Segundo, California.

17   ANSWER: Defendants admit the allegations in paragraph 19, except DIRECTV, LLC is a

18   California limited liability company, and it is an indirect subsidiary of AT&T Inc.
19

20          20.    Each Defendant is a “person” within the meaning of the California Business and
     Professional Code § 17201.
21
     ANSWER: Defendants admit the allegations in paragraph 20.
22

23          21.     Collectively, the Defendants are referred to herein as “AT&T.”
24

25

26

27           11 See Get a Peek Inside AT&T Entertainment Group’s El Segundo, CA Headquarters,
     AT&T Careers, https://www.att.jobs/article-att-entertainment-group-headquarters (last visited
28   Jan. 31, 2020).
                                                  8
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 9 of 36


     ANSWER: Defendants admit that Plaintiff purports to refer to all Defendants in this Complaint
1

2    as “AT&T.”

3
                                   IV.     FACTUAL ALLEGATIONS
4
     A.     AT&T’s Practice of Opening or Activating Unauthorized Accounts, Services, and
5           Products.

6             22.     The deceitful practice at issue in this case works as follows. An existing AT&T
     customer or a potential AT&T customer walks into one of AT&T’s 613 stores or calls AT&T to
7    discuss an account, service, or product. This likely occurs after the person has seen one of AT&T’s
     countless advertisements, on which AT&T spends over $5 billion annually.12 An AT&T employee
8
     at the store or on the phone, under tremendous pressure by management to meet unrealistic sales
9    goals, tries to sell the person some other product, account, or service. The person is not interested,
     but the AT&T employee persists. The person again says no, fully believing that he or she will not
10   be signed up for the product. But then the AT&T employee signs the person up anyway. Months
     later, the person discovers that he or she is being charged by AT&T or one of its subsidiaries for
11   an account or service they did not authorize. That is precisely what happened to Plaintiff Cottrell.
12   ANSWER: Defendants deny the allegations in paragraph 22.
13

14          23.    Plaintiff Cottrell first discovered that AT&T had opened and charged him for an
     unauthorized DirecTV Now account in March 2019, six months and hundreds of dollars after
15   AT&T initially opened and charged him for the unauthorized DirecTV Now account.
16   ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations
17   regarding when Plaintiff “first discovered” his DIRECTV Now account, and deny them on that
18
     basis. Defendants admit that Plaintiff’s credit card was billed a net amount of $230 for DIRECTV
19
     Now services, from August 2018 through April 2019, but that Plaintiff was reimbursed from his
20
     credit card company. Defendants deny allegations that they opened or charged Plaintiff for services
21

22   without his authorization or knowledge.

23
           24.     As of September 2018, Plaintiff Cottrell had been using AT&T’s U-verse
24   broadband internet service for about four years. Plaintiff Cottrell had grown concerned about the
25

26           12 Ivan De Luce, 10 Companies That Spent More Than $1 Billion in Ads So You’d Buy
     Their Products, Bus. Insider (Oct. 4, 2019), https://www.businessinsider.com/10-biggest-
27   advertising-spenders-in-the-us-2015-7; AT&T Inc., Annual Report (Form 10-K) (Feb. 20, 2019),
     https://otp.tools.investis.com/clients/us/atnt2/sec/sec-
28   show.aspx?Type=html&FilingId=13241251&CIK=0000732717&Index=10000.
                                                        9
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 10 of 36


     cost of AT&T’s U-verse service generally, so he decided to call AT&T to see if AT&T had any
1    promotions that would lower the cost of the service. Plaintiff Cottrell was put in touch with an
2    AT&T customer service agent. Almost immediately, the customer service agent began pitching
     DirecTV Now to Plaintiff Cottrell, who repeatedly and adamantly said that he was not interested.
3    Eventually, Plaintiff Cottrell got so frustrated that he demanded to talk to an AT&T supervisor.
     The supervisor did not tell Plaintiff Cottrell why an AT&T customer service agent had made such
4    a strong sales pitch for DirecTV Now, but apologized for the conduct and supposedly secured
     Plaintiff Cottrell a discount on his AT&T U-verse package. Plaintiff Cottrell ended the
5
     conversation firmly believing that he had not been signed up for a DirecTV Now account.
6
     ANSWER: Defendants admit that Plaintiff Cottrell initiated AT&T U-verse service in September
7
     2015. Defendants lack sufficient information to form a belief as to the truth of allegations regarding
8
     Plaintiff’s concerns about cost, and deny them on that basis. Defendants admit that, on July 18,
9

10   2018 and August 17, 2018, Plaintiff called AT&T to inquire about available promotions.

11   Defendants lack sufficient information to form a belief as to the truth of allegations regarding

12   statements made on those phone calls or Plaintiff’s “beliefs” pertaining to his services, and deny
13   them on that basis.
14

15          25.     Imagine Plaintiff Cottrell’s surprise when he discovered, six months later in March
     2019, that he had been charged hundreds of dollars for a DirecTV Now account. Plaintiff Cottrell
16   did not discover the charges on his AT&T bill, as one might expect. Instead, he discovered the
     unauthorized charges on his Bank of America Visa bill. But discovering the unauthorized charges
17   was only the beginning of the battle—it took Plaintiff Cottrell two more months to finally cancel
18   the unauthorized account and get reimbursed for the approximately $400 in unauthorized charges.
     But neither AT&T nor DirecTV reimbursed Plaintiff Cottrell.
19
     ANSWER: Defendants admit that Plaintiff’s credit card was billed a net amount of $230 for
20
     DIRECTV Now services from August 2018 through April 2019. Defendants deny any allegations
21
     that the charges were unauthorized. Defendants admit that Plaintiff sought and attained
22

23   reimbursement from his credit card company. Defendants lack sufficient information to form a

24   belief as to the truth of the remaining allegations in paragraph 25, and deny them on that basis.
25
             26.     As a first step, Plaintiff Cottrell had to cancel multiple credit cards to get the
26   unauthorized charges to stop appearing. Then Bank of America’s fraud department reimbursed
27   Plaintiff Cottrell for the unauthorized charges. But that reimbursement didn’t come from the actual
     perpetrators and did not compensate Plaintiff Cottrell for the time and energy he was forced to
28   spend closing the unauthorized account. Nor did the reimbursement explain why AT&T did what
                                                      10
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 11 of 36


     it did, what kind of programs AT&T has in place that create this kind of misconduct, how much
1    AT&T knows about this misconduct, how many other AT&T customers have been victimized by
2    similar misconduct, or how Plaintiff Cottrell’s fellow Californians can be protected from the threat
     posed by AT&T’s misconduct in the future. The threat posed to current and potential AT&T
3    customers is real because much of the misconduct occurs at one of AT&T’s 613 stores in the state.

4    ANSWER: Defendants deny they “victimized” Cottrell or other customers, and deny they
5    maintain any programs that encourage employee misconduct or pose a “threat” to any customers.
6
     Further, Defendants deny that the charges to Plaintiff were “unauthorized.” Defendants lack
7
     sufficient information to form a belief as to the truth of any allegations regarding Plaintiff’s
8
     cancellation of credit cards, and deny them on that basis. Defendants deny any remaining
9

10   allegations in paragraph 26.

11
             27.     A former AT&T store employee reports that while he worked at an AT&T store in
12   California, his store management consistently pressured him and his coworkers to meet unrealistic
     sales goals and engage in unethical sales practices related to the certain AT&T products and
13   services, including but not limited to the DirecTV Now streaming service and business accounts.
     Employees had monthly targets that they were penalized for failing to reach. Employees were
14
     taught by management how best to deceive people and create unauthorized accounts using people’s
15   credit card information and fake email addresses. The former employee also makes it clear that
     while his fellow AT&T employees would target anyone who walked into an AT&T store, they
16   focused much of their misconduct on the more vulnerable members of the population, including
     elderly Californians.
17
     ANSWER: Defendants deny the allegations in paragraph 27.
18

19
             28.     When an elderly Californian walked into an AT&T store to discuss some product
20   or service, AT&T employees would tell them that they were entitled to three “free” months of
     DirecTV Now. AT&T employees would not tell the visitors that they would eventually be charged
21   for the accounts if they were not canceled after three months. Accordingly, some people agreed to
     try DirecTV Now under false pretenses. Others declined. But regardless of whether the people
22   were interested or agreed to be signed up for an account, if they were already AT&T customers,
23   AT&T store employees would use the person’s credit card information and create fake emails to
     activate unauthorized accounts. Eventually, some people would discover the unauthorized charges
24   and come back into the store to complain. But that was often months later. Plus, there were various
     loopholes that AT&T stores would use to decline refunds, such as capping the amount of refunds
25   a given store could authorize. This kind of misconduct, according to the former employee, was not
     limited to just his AT&T store; it was a statewide problem.
26
     ANSWER: Defendants deny the allegations in paragraph 28.
27

28
                                                     11
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 12 of 36


             29.     People have reported similar misconduct by AT&T in Alaska, Arizona, Hawaii,
1    Oregon, Illinois, and North Carolina. A married Oregon couple, for example, discovered in
2    January 2019 that they had been signed up and charged for an unauthorized DirecTV Now account
     despite stating that they weren’t interested. This occurred after they called AT&T to change the
3    husband’s data plan. The wife was subjected to an intense sales pitch for DirecTV Now—a sales
     pitch she had declined. It took nearly six months to discover they had been improperly signed up
4    for an account, and a month to finally get someone at AT&T to cancel the unauthorized account.
     AT&T refunded only one month of the five months of unauthorized charges.
5

6    ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations

7    in paragraph 29, and deny them on that basis.

8
           30.     In North Carolina, “msparish”—likely an AT&T customer—posted the following
9    complaint on an AT&T-run internet forum in February 2019:13
10          Directv Now continues to withdraw money from my account although stop
            payment was made by my bank and debit card was changed. I never signed up with
11          Directv Now. I am baffled how payment information was received. The phone
            number provided is bogus. I signed up in June with Direct Tv/AT&T. Neither of
12          them       is    willing    to      help     resolve    issue     (see    link
            https://www.attsavings.com/directv/directv-now). Can someone recommend how
13          to correct problem?
14            Another likely AT&T customer—”beww357,” from Wyoming—responded to msparish’s
15   post by writing, “As for how they got the payment information, been to an AT&T store recently?”14
     This suggests that AT&T’s customers believe that the place where AT&T likely got msparish’s or
16   any customer’s credit card information to open an unauthorized account was at an AT&T store.
     This belief is consistent with AT&T’s reported misconduct in Hawaii, as reported by former
17   AT&T employees, and consistent with the allegations in the securities fraud class action recently
     filed in New York. And, again, AT&T has 613 stores in the state of California alone.
18
     ANSWER: Defendants admit that the purported statements exist on an AT&T Community forum,
19

20   forums.att.com. Defendants deny the substance of those statements. Defendants deny the

21   remaining allegations in paragraph 30.
22
            31.     According to a June 2018 news article from Hawaii, former AT&T employees at
23
     various AT&T stores in Hawaii reported that AT&T store managers encouraged them to use
24   “unethical sales tactics” to sell “trial” DirecTV Now subscriptions, and then hypocritically fired

25

26            13 Unauthorized Charges by Direct Now, AT&T Community Forums (Feb. 12, 2019),
     https://forums.att.com/t5/DIRECTV-NOW-Account-Billing/Unauthorized-charges-by-Direct-
27   Now/td-p/5806181 (sic throughout).
28          14   Id.
                                                     12
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 13 of 36


     the employees for doing so.15 One former employee, who wished to remain anonymous, said that
1    “[t]hese customers are seeing charges on their statements that they have no clue what it is, but
2    managers are forcing us to do it because they need to meet their quotas.”16 According to the article,
     AT&T stores and managers pressured employees to sign people up for DirecTV Now accounts
3    because they were a ranked and important sales metric: DirecTV Now accounts generate more
     profits for AT&T and their stores because they generate larger profit margins than, for example,
4    cell phones, which “do not pull a large profit for AT&T stores.”17 Also, AT&T executives were
     under pressure to justify and turn a profit following AT&T’s expensive acquisitions of DirecTV
5
     and Time Warner.
6
     ANSWER: Defendants admit that, on June 21, 2018, Hawaiinewsnow.com published the
7
     purported article, which speaks for itself. Defendants deny the remaining allegations in paragraph
8
     31.
9

10
            32.     Another former employee, Abraham Buonya,18 said that “[t]he managers basically
11   encouraged us and informed us of how to manipulate sales.”19 According to Mr. Buonya, one of
     the manipulative sales practices encouraged by management involved AT&T sales representatives
12   signing people up for supposedly free “trials” of DirecTV Now and offering to cancel the account
     before it turned into a regular subscription that began charging the customer. Unfortunately for
13   AT&T’s customers, the sales reps would then let some of the trials “slip[] through the cracks,”
     “which meant customers would be charged for months of DirecTV Now service.”20 Another
14
     AT&T employee, who wished to remain anonymous, said he had “seen some customers not catch
15   the charges for up to seven months.”21

16

17

18

19

20           15 Austin Westfall, Hawaii AT&T Workers Say Company Urged Them to Use Unethical
     Tactics–and      Then     Fire    Them,     Hawaii News   Now      (Aug.   13,   2018),
21   https://www.hawaiinewsnow.com/story/38480635/hawaii-att-workers-say-company-urged-them-
     to-use-unethical-tactics-and-then-fired-them/ .
22
            16   Id.
23
            17   Id.
24
            18   Prior to being fired, Mr. Buonya was AT&T’s “top salesman in the state for two years.”
25   Id.
26          19   Id.
27          20   Id.
28          21   Id.
                                                      13
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 14 of 36


     ANSWER: Defendants admit that, on June 21, 2018, Hawaiinewsnow.com published the
1

2    purported article, which speaks for itself. Defendants deny the remaining allegations in paragraph

3    32.

4
             33.      According to the same 2018 news article, it is also likely that AT&T sales
5    representatives opened multiple unauthorized DirecTV Now accounts on behalf of unknowing
6    AT&T customers, using the customers’ credit cards. According to another AT&T store employee,
     who wished to remain anonymous, “My manager picked up my [work] iPad, which was signed in
7    under me, made a fake email and then activated a Direct TV Now subscription on that email and
     then said if I can do it, here you go, you can do the next one.”22
8
     ANSWER: Defendants admit that, on June 21, 2018, Hawaiinewsnow.com published the
9
     purported article, which speaks for itself. Defendants deny the remaining allegations in paragraph
10

11   33.

12
             34.    AT&T responded to the investigation that prompted the above news article by firing
13   a few store-level employees, reimbursing a handful of customers, and asserting that AT&T had
     taken “‘appropriate action.’”23 While such “appropriate action” may have fixed things at one store
14   in Hawaii, it does not fully account for AT&T and its employees’ misconduct or the alleged
15   pressure from management to hit sales quotas by signing people up for multiple unauthorized
     accounts. Nor did AT&T’s “appropriate action” do anything for the AT&T customers in California
16   who were similarly victimized by AT&T’s practice of opening unauthorized accounts and services.
     Nor does AT&T’s “appropriate action” do anything to protect Californians who see an AT&T
17   advertisement and decide to call or go into one of AT&T’s 613 stores in the state. Nor will these
     issues be addressed by the recent securities fraud case against AT&T.
18

19   ANSWER: Defendants admit that, on June 21, 2018, Hawaiinewsnow.com published the

20   purported article, which speaks for itself. Defendants admit that they took appropriate remedial

21   actions, but deny Plaintiff’s characterizations of those actions and deny that said actions were
22   limited to Hawaii. Defendants deny they had any practice of opening unauthorized accounts and
23

24

25

26

27          22   Id.
28          23   Id.
                                                    14
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 15 of 36


     services, deny they pressured employees to sign people up for multiple unauthorized accounts, and
1

2    deny the remaining allegations in paragraph 34.

3
             35.     In that securities fraud case, AT&T shareholders allege that AT&T artificially
4    inflated its DirecTV Now subscription numbers and defrauded investors. The allegations in that
     complaint, which are based on public statements by AT&T executives and the assertions of 18
5    confidential witnesses, shed light on the motives for AT&T’s rampant misconduct.
6
     ANSWER: Defendants admit that on April 1, 2019, certain AT&T shareholders filed a complaint
7
     against AT&T Inc. and certain current and former executives in the U.S. District Court for the
8
     Southern District of New York, In re AT&T/DirecTV Now Securities Litigation (No. 1:19-cv-
9
     02982). The complaint in that matter, which speaks for itself, was dismissed for failure to state a
10

11   claim on August 18, 2020. Defendants deny the remaining allegations in paragraph 35.

12
             36.     What likely motivated AT&T’s misconduct in California and beyond? AT&T’s
13   need to appease its shareholders following two very expensive acquisitions. In 2014, AT&T spent
     $67.1 billion to acquire a struggling satellite TV provider, DirecTV.24 In 2016, AT&T spent $85.4
14   billion to acquire media giant Time Warner.25 As a result, AT&T began 2016 as the second most
15   indebted company listed on the S&P 500. AT&T’s justification for these two very expensive
     acquisitions was DirecTV Now.
16
     ANSWER: Defendants admit that AT&T Inc. acquired DIRECTV, LLC and later Time Warner.
17
     Defendants deny they engaged in misconduct, and deny the remaining allegations in paragraph 36.
18

19
            37.    On October 25, 2016—three days after AT&T announced the expensive Time
20   Warner acquisition—AT&T’s CEO, Randall L. Stephenson, made it clear that the acquisition of
     Time Warner was “about” launching DirecTV Now, which would be a “game changer” for AT&T
21   and the marketplace.26

22   ANSWER: Defendants admit that the complaint filed in the Securities Action, which speaks for
23   itself and was later dismissed for failure to state a claim, contains a quotation, removed from
24

25

26          24   See supra note 11.
27          25   Id.
28          26   Sec. Compl. ¶ 125.
                                                     15
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 16 of 36


     context, from a purported statement by Mr. Stephenson. Defendants deny the remaining allegations
1

2    in paragraph 37.

3
             38.     DirecTV Now would allow users to download an application onto their smart phone
4    or tablet device that would allow the user to “stream” live TV, as well as on-demand “premium”
     content like HBO. This meant that users didn’t need to buy—and AT&T didn’t need to provide—
5    expensive cable or satellite equipment. And this would be a “game changer” for AT&T and its
6    subsidiaries because it would allow AT&T to pursue a reported “20 million” consumers that
     AT&T and DirecTV had lost over the years.27
7
     ANSWER: Defendants admit that DIRECTV Now was a streaming service that allowed users to
8
     stream live television and video content to their personal devices, such as cell phones, computers,
9
     and tablets, without having to install physical cable equipment in their homes. Defendants deny
10

11   the remaining allegations in paragraph 38.

12
             39.    But DirecTV Now didn’t turn out to be the “game changer” that Stephenson had
13   hoped for. And rather than focus on improving the quality or lowering the price of the product to
     drive subscriptions, AT&T focused on sales—effectively sacrificing its customers to appease its
14   shareholders.
15
     ANSWER: Defendants deny the allegations in paragraph 39.
16

17           40.     AT&T employees allege that AT&T set DirecTV Now sales quotas that
     “incentivized . . . aggressive and improper sales tactics,” that there was an “extraordinary amount
18   of pressure on [AT&T] employees to push sales of DirecTV Now,” and that this pressure resulted
     in sales associates resorting to “unnatural sales or flat-out fraudulent” sales.28
19

20   ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations

21   in paragraph 40, which repeat allegations from the complaint in the dismissed Securities Action

22   regarding statements allegedly made by unidentified alleged employees at an unknown point in
23   time and, on that basis, deny them. Defendants deny the remaining allegations in paragraph 40.
24

25

26

27          27   Id.
28          28   See id. ¶¶ 17, 206, 209, 211.
                                                     16
                                           DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                          PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 17 of 36


            41.     One AT&T employee reported that he was “taught to manipulate” sales of DirecTV
1    Now when activating new mobile phones for customers.29 According to this employee, when a
2    wireless customer would come into the store to upgrade his or her phone and get a new one, the
     customer traditionally had to pay an “activation fee.”30 After the launch of DirecTV Now, the
3    employee and his colleagues were taught to convert the activation fee into up to three subscriptions
     of DirecTV Now and covertly waive the activation fee.31 A customer that upgraded his or her
4    phone was thereby subscribed, without authorization, to DirecTV Now.
5    ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations
6
     in paragraph 41, which repeat allegations from the complaint in the dismissed Securities Action
7
     regarding statements allegedly made by unidentified alleged employees at an unknown point in
8
     time and, on that basis, deny them. Defendants deny the remaining allegations in paragraph 41.
9

10
             42.     Another AT&T employee reported that the employees would try to pitch DirecTV
11   Now, but it was a “very hard sell,” and that sometimes the person would say that he or she did not
     want the product, but the employee would go ahead and add it to the account anyways.32 Not
12   surprisingly, AT&T customers would come back into the retail stores to complain about charges
     related to these unauthorized accounts. This employee estimated that 40-50% of the customers he
13   dealt with in early 2017 were complaining about such charges.33
14   ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations
15
     in paragraph 42, which repeat allegations from the complaint in the dismissed Securities Action
16
     regarding statements allegedly made by unidentified alleged employees at an unknown point in
17
     time and, on that basis, deny them. Defendants deny the remaining allegations in paragraph 42.
18

19
           43.      Multiple AT&T employees in California reported similar misconduct.34 One AT&T
20   employee, a store manager in California, reported that there were other managers who were signing
     customers up for DirecTV without their knowledge.
21

22

23          29   Id. ¶ 171.
24          30   Id.
25          31   Id.
26          32   Id. ¶177.
27          33   Id. ¶ 178.
28          34   Id. ¶¶ 81, 91, 196, 510
                                                     17
                                            DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                           PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 18 of 36


     ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations
1

2    in paragraph 43, which repeat allegations from the complaint in the dismissed Securities Action

3    regarding statements allegedly made by unidentified alleged employees at an unknown point in

4    time and, on that basis, deny them. Defendants deny the remaining allegations in paragraph 43.
5

6            44.      While AT&T employees were busy opening and charging AT&T customers for
     these unauthorized DirecTV Now accounts, AT&T executives were reporting soaring subscription
7    numbers to investors.35 At its peak in 2018, AT&T reported nearly 2 million DirecTV Now
     subscriptions.36 Hundreds of thousands of these subscriptions were likely unauthorized, forcing
8    hundreds of thousands of AT&T “customers” to pay charges related to these unauthorized
     accounts. But so far, AT&T has avoided serious public scrutiny of this misconduct, likely due to
9    its robust but (in California) unenforceable arbitration provisions.
10
     ANSWER: Defendants deny the allegations in paragraph 44, and refer to and incorporate AT&T
11
     Inc.’s public SEC filings.
12

13   B.     AT&T’s Arbitration Provisions Violate California Law and Are Unenforceable.
14           45.    AT&T’s arbitration provisions all violate California law and are thereby
     unenforceable against the citizens of California and/or anyone victimized by AT&T’s conduct
15   within the State.
16
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
17
     a response may be required, Defendants deny that the arbitration provisions contained in their
18
     Terms and Conditions of Service, to which their customers voluntarily assent to, are unenforceable
19

20   under California law. Defendants deny they “victimized” any customers, and deny the remaining

21   allegations in paragraph 45.

22

23

24          35   Id. ¶ 31.
25           36 Also, AT&T executives have repeatedly bragged about just how much user and/or
     account-specific data they have, including who’s watching and what they’re watching. Id. ¶¶ 221,
26   222, 225, 226, 234, 381, 388; Georg Szalai, AT&T Executive on DirecTV Now’s First Six Months
     of      “Disrupting     the     Market”,      Hollywood      Rep.     (May      31,       2017),
27   https://www.hollywoodreporter.com/news/at-t-executive-directv-nows-first-six-months-
     disrupting-market-1008351. This data can be used to easily identify which accounts were
28   unauthorized.
                                                    18
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 19 of 36


            46.     In McGill v. Citibank, N.A, 2 Cal. 5th 945 (2017), the California Supreme Court
1    made it clear that any contract provision waiving a person’s right to seek public injunctive relief
2    is unenforceable as a matter of law. This rule—called the McGill Rule—was recently found by the
     Ninth Circuit to be consistent with both Supreme Court precedent and the Federal Arbitration Act.
3    See Blair v. Rent-A-Center, Inc., 928 F.3d 819 (9th Cir. 2019).

4    ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
5    a response may be required, Defendants deny that the arbitration provisions contained in their
6
     Terms and Conditions of Service, to which their customers voluntarily assent to, are unenforceable
7
     under California law.
8

9            47.     AT&T’s arbitration provisions all violate the McGill Rule because they mandate
     arbitration but prohibit the arbitrator from providing non-individual injunctive relief. By definition,
10
     barring an arbitrator from providing non-individual injunctive relief prevents the arbitrator from
11   providing any public injunctive relief, i.e., injunctive relief that would benefit the general public
     more broadly, like a forward-looking injunction aimed at protecting consumers generally, not just
12   AT&T’s existing customers. Further, under the terms of AT&T’s arbitration provisions, if a court
     finds that the particular provision barring public injunctive relief is unenforceable, the entire
13   arbitration provision is null and void thanks to a “nonseverability” clause.
14   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
15
     a response may be required, Defendants deny that the arbitration provisions contained in their
16
     Terms and Conditions of Service, to which their customers voluntarily assent to, are unenforceable
17
     under California law.
18

19
             48.     Finally, this Court is free to determine the enforceability of AT&T’s arbitration
20   provisions because, under their terms, “issues relating to the scope and enforceability of the
     arbitration provision are for the court to decide.”37
21
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
22
     a response may be required, Defendants deny that the arbitration provisions contained in their
23

24

25

26

27
            37 AT&T U-verse TV and AT&T Phone General Terms of Service § 11.c, AT&T (Jan.
28   2019), https://www.att.com/legal/terms.uverseandphoneAttTermsOfService.html.
                                                   19
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 20 of 36


     Terms and Conditions of Service, to which their customers voluntarily assent to, are unenforceable
1

2    under California law.

3
             49.     AT&T’s U-verse arbitration provision in its agreement with its customers—the
4    arbitration provision to which Plaintiff Cottrell would be subject if it were enforceable—violates
     the McGill Rule because it mandates arbitration but prohibits the arbitrator from providing non-
5    individual injunctive relief. It thereby bars Plaintiff Cottrell from seeking—and the arbitrator from
6    granting—public injunctive relief. AT&T’s U-verse arbitration provision limits the available
     injunctive relief to merely individual injunctive relief as follows:38
7
            The arbitrator may award declaratory or injunctive relief only in favor of the individual
8           party seeking relief and only to the extent necessary to provide relief warranted by that
            party’s individual claim.
9
     This provision clearly violates the McGill Rule and is, therefore, unenforceable as a matter of law.
10   Further, applying this arbitration provision would violate McGill because Plaintiff Cottrell seeks
11   robust injunctive relief under the CLRA, UCL, and California Consumer Records Act, as detailed
     below, including a permanent injunction against the alleged misconduct, the creation of a
12   monitoring mechanism designed to prevent the misconduct from reoccuring, and robust notice to
     all those Californians whom have already been victimized by this misconduct, many of whom
13   likely have no idea that AT&T has injured them in the past and may injure them in the future.
14   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
15
     a response may be required, Defendants deny that the arbitration provisions contained in their
16
     Terms and Conditions of Service, which speak for themselves and to which their customers
17
     voluntarily assent to, are unenforceable under California law. Defendants deny they “victimized”
18

19   any customers, and deny the remaining allegations in paragraph 49.

20
             50.     AT&T’s U-verse arbitration provision also contains a nonseverability clause.
21   Under the terms of the specific provision barring non-individual injunctive relief, “if [the] specific
     provision [limiting the available injunctive relief] is found to be unenforceable, then the entirety
22   of this arbitration provision shall be null and void.”39 So, if this Court finds that the AT&T U-
     verse arbitration provision’s limitation on injunctive relief is unenforceable under McGill, the
23
     arbitration provision as a whole is null and void. Plaintiff Cottrell would therefore be free to bring
24   any and all disputes with, and claims against, AT&T in this court, including not only his claims
     for public injunctive relief and declaratory relief, but also his class claims.
25

26

27          38   Id. § 11.f.
28          39   Id. (emphasis added)
                                                      20
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 21 of 36


     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
1

2    a response may be required, Defendants deny that the arbitration provisions contained in their

3    Terms and Conditions of Service, which speak for themselves and to which their customers

4    voluntarily assent to, are unenforceable under California law.
5

6           51.    Most of AT&T’s arbitration provisions also violate the McGill Rule, are
     unenforceable as a matter of law, and are null and void under their own nonseverability clauses:40
7
        Title and         Relevant        Scope/Enforce-            Unenforceable          Nonseverabilit
8       Service(s)        Entities            ability               Under McGill                y
                                                                                              Clause
9
     Wireless          AT&T               Court Decides:         Violates McGill: “The     Null and Void:
10   Customer          Mobility LLC “issues relating to          arbitrator may award      “If this specific
     Agreement         and its affiliates the scope and          declaratory or            provision [2.2.6]
11                                        enforceability of      injunctive relief only    is found to be
                                          the arbitration        in favor of the           unenforceable,
12                                        provision are for      individual party          then the entirety
                                          the court to decide”   seeking relief and only   of this
13                                        (§ 2.2.3)              to the extent necessary   arbitration
                                                                 to provide relief         provision shall
14                                                               warranted by that         be null and
                                                                 party’s individual        void.” (§ 2.2.6)
15                                                               claim.” (§ 2.2.6)

16

17   AT&T Digital      AT&T Digital      Court Decides:          Violates McGill: “The     Null and Void:
     Life Customer     Life, Inc. and    “issues relating to     arbitrator may award      “If this specific
18   Agreement         respective        the scope and           declaratory or            provision [22.5]
     Summary           subsidiaries,     enforceability of       injunctive relief only    is found to be
19   (home security)   affiliates,       the arbitration         in favor of the           unenforceable,
                       agents,           provision are for       individual party          then the entirety
20                     employees,        the court to decide”    seeking relief and only   of this
                       predecessors in   (§ 22.2)                to the extent necessary   arbitration
21                     interest,                                 to provide relief         provision shall
                       successors, and                           warranted by that         be null and
22                     assigns.                                  party’s individual        void.” (§ 22.5)
                                                                 claim.” (§ 22.5)
23

24

25

26

27
             40 Legal Policy Center, AT&T, https://www.att.com/legal/legal-policy-center.html (last
28   visited Oct. 4, 2019).
                                                  21
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 22 of 36



1       Title and         Relevant       Scope/Enforce-          Unenforceable          Nonseverabilit
        Service(s)        Entities           ability             Under McGill                y
2                                                                                          Clause
     AT&T             AT&T              Court Decides:        Violates McGill: “The     Null and Void:
3    ConnecTech       ConnecTech        “issues relating to   arbitrator may award      “If this specific
     Terms of         services          the scope and         declaratory or            provision
4    Service (home    including         enforceability of     injunctive relief only    [X.B(6)] is
     phone)           Remote            the arbitration       in favor of the           found to be
5                     Support           provision are for     individual party          unenforceable,
                      Services          the court to          seeking relief and only   then the entirety
6                                       decide”               to the extent necessary   of this
                                        (§ X.B(3))            to provide relief         arbitration
7                                                             warranted by that         provision shall
                                                              party’s individual        be null and
8                                                             claim.” (§ X.B(6))        void.” (§
                                                                                        X.B(6))
9

10   AT&T Internet AT&T                 Court Decides:        Violates McGill: “The     Null and Void:
     Terms of      provisioned          “issues relating to   arbitrator may award      “If this specific
11   Service       fixed location       the scope and         declaratory or            provision [13.f]
                   internet access      enforceability of     injunctive relief only    is found to be
12                 services             the arbitration       in favor of the           unenforceable
     AT&T Wi-Fi AT&T                    Court Decides:        Violates McGill: “The     Null and Void:
13   Terms of      Wi-Fi                “issues relating to   arbitrator may award      “If this specific
     Service       Services             the scope and         declaratory or            provision [6] is
14                                      enforceability of     injunctive relief only    found to be
                                        the arbitration       in favor of the           unenforceable,
15                                      provision are for     individual party          then the entirety
                                        the court to          seeking relief and only   of this
16                                      decide” (§ 3)         to the extent necessary   arbitration
                                                              to provide relief         provision shall
17                                                            warranted by that         be null and
                                                              party’s individual        void.” (§ 6)
18                                                            claim.” (§ 6)

19
            Because AT&T’s arbitration provisions are all unenforceable under McGill and null and
20   void on their own terms, Plaintiff Cottrell and other AT&T customers are free to bring all of their
     individual and class claims in this Court.
21

22   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent

23   a response may be required, Defendants deny that the arbitration provisions contained in their

24   Terms and Conditions of Service, which speak for themselves and to which their customers
25   voluntarily assent to, are unenforceable under California law.
26

27

28
                                                     22
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 23 of 36


                                V.      CLASS ACTION ALLEGATIONS
1
             52.     This matter is brought by Plaintiff Cottrell on behalf of himself and those similarly
2    situated, under Rule 23 of the Federal Rules of Civil Procedure. Because AT&T’s misconduct was
3    uniformly designed and implemented throughout the State of California, uniformly impacted and
     injured numerous Californians, and, going forward, uniformly threatens any Californian who
4    happens to see one of AT&T’s countless advertisements and/or decides to walk into an AT&T
     store or call AT&T to discuss one of its products, Plaintiff seeks class certification under both Rule
5    23(b)(2) and (b)(3).
6    ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
7
     a response may be required, Defendants deny that class certification is warranted or appropriate in
8
     this matter. Defendants deny the remaining allegations in paragraph 52.
9

10          53.      The Class that Plaintiff seeks to represent is defined as follows:
11                   All persons for whom AT&T or an AT&T employee or agent opened or activated
12                   an unauthorized account, service, or product in the State of California.

13   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent

14   a response may be required, Defendants deny that class certification is warranted or appropriate in
15   this matter. Defendants deny the remaining allegations in paragraph 53.
16

17           54.     Numerosity/Impracticability of Joinder: the members of the Class are so numerous
     that joinder of all members would be impractical. The proposed Class likely contains thousands of
18   members, considering that, e.g., AT&T was reporting a heavily inflated 2 million DirecTV Now
     subscribers as of December 2018.41 The precise number of class members can be ascertained
19   through discovery, which will include Defendants’ data and billing records.
20   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
21
     a response may be required, Defendants deny that class certification is warranted or appropriate in
22
     this matter. Defendants deny the remaining allegations in paragraph 54.
23

24           55.   Commonality and Predominance: there are common questions of law and fact
     that predominate over any questions affecting only individual members of the Class.
25

26

27

28          41   Sec. Compl. ¶ 31.
                                                      23
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 24 of 36


     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
1

2    a response may be required, Defendants deny that class certification is warranted or appropriate in

3    this matter. Defendants deny the remaining allegations in paragraph 55.

4
             56.     For Plaintiff Cottrell and the Class, the common legal and factual questions include,
5    but are not limited to the following:
6
                    A.      Whether, as a result of AT&T’s misconduct, Plaintiff Cottrell and the Class
7                   are entitled to public injunctive relief under the CLRA, UCL, and CCRA, including
                    a permanent injunction, the creation of a monitoring mechanism to prevent similar
8                   misconduct in the future, and robust notice to all of the people in California
                    victimized by AT&T’s misconduct;
9
                    B.     Whether Plaintiff Cottrell and the Class are entitled to declaratory relief,
10                  including a declaration that AT&T’s misconduct was unlawful and a declaration
11                  that AT&T’s arbitration provisions are unenforceable as a matter of law in
                    California;
12
                    C.     Whether and how AT&T designed and implemented programs that
13                  encouraged and pressured its employees or agents to engage in unlawful practices
                    by signing up people in California for unauthorized AT&T accounts, services, or
14                  products;
15                  D.     Whether and how AT&T knew or should have known of its employees’ and
16                  agents’ unlawful practices;

17                  E.     Whether and how AT&T pressured its employees and agents to open and
                    charge people for unauthorized accounts, services, or products;
18
                    F.      Whether and how AT&T omitted and concealed material facts from its
19                  communications and disclosures to Plaintiff Cottrell and the Class regarding the
                    costs, benefits, and policies of AT&T accounts, services, or products;
20

21                  G.      Whether and how AT&T engaged in unfair methods of competition,
                    unconscionable acts or practices, and unfair or deceptive acts or practices with the
22                  sale of its accounts and other services;

23                  H.     Whether and how AT&T violated California consumer protection statutes,
                    including the misuse of its customers’ credit card information;
24
                    I.     Whether and how AT&T has been unjustly enriched or is liable for
25                  conversion; and
26
                    J.     Whether, as a result of AT&T’s misconduct, Plaintiff Cottrell and the Class
27                  have suffered damages and, if so, the appropriate amount thereof.

28
                                                      24
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 25 of 36


     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
1

2    a response may be required, Defendants deny that class certification is warranted or appropriate in

3    this matter. Defendants deny the remaining allegations in paragraph 56.

4
            57.     Typicality: the representative Plaintiff’s claims are typical of the claims of the
5    members of the Class. Plaintiff Cottrell and all the members of the Class have been injured by the
6    same wrongful practices of AT&T. Plaintiff Cottrell’s claims arise from the same practices and
     course of conduct that give rise to the claims of the members of the Class and are based on the
7    same legal theories.

8    ANSWER: This paragraph states legal conclusions to which no response is required. To the extent

9    a response may be required, Defendants deny that class certification is warranted or appropriate in
10
     this matter. Defendants deny the remaining allegations in paragraph 57.
11

12           58.     Adequacy: Plaintiff Cottrell is a representative who will fully and adequately assert
     and protect the interests of the Class and has retained class counsel who are experienced and
13   qualified in prosecuting class actions like this one. For example, in Jabbari v. Wells Fargo & Co.,
     No. 15-2159 (N.D. Cal.), class counsel represented consumers against Wells Fargo related to Wells
14   Fargo’s opening of unauthorized accounts. Neither Plaintiff Cottrell nor his attorneys have any
15   interests contrary to or in conflict with the Class.

16   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent

17   a response may be required, Defendants deny that class certification is warranted or appropriate in
18   this matter. Defendants deny the remaining allegations in paragraph 58.
19

20           59.     Superiority: a class action is superior to all other available methods for the fair and
     efficient adjudication of this lawsuit, because individual litigation of the claims of all members of
21   the Class is economically unfeasible and procedurally impracticable. While the aggregate damages
     sustained by the Class are likely in the millions of dollars, the individual damages incurred by each
22   Class member are too small to warrant the expense of individual suits. Individual Class members
     do not have a significant interest in individually controlling the prosecution of separate actions,
23
     and individualized litigation would also result in varying, inconsistent, or contradictory judgments
24   and would magnify the delay and expense to all of the parties and the court system because of
     multiple trials of the same factual and legal issues. Plaintiff Cottrell and his counsel do not
25   anticipate any difficulty in managing this litigation.
26

27

28
                                                       25
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 26 of 36


     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
1

2    a response may be required, Defendants deny that class certification is warranted or appropriate in

3    this matter. Defendants deny the remaining allegations in paragraph 59.

4
            60.     Final Injunctive Relief: in addition, AT&T has acted or refused to act on grounds
5    generally applicable to the Class and, as such, final injunctive and declaratory relief are
6    appropriate, including but not limited to the various forms of public injunctive relief requested
     below.
7
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
8
     a response may be required, Defendants deny that class certification is warranted or appropriate in
9
     this matter. Defendants deny the remaining allegations in paragraph 60.
10

11
            61.     Notice: AT&T has, or has access to, addresses, phone numbers, e-mail addresses,
12   and/or other contact information for the members of the Class, which may be used for the purpose
     of providing notice of the pendency of this action.
13
     ANSWER: Defendants deny the allegations in paragraph 61.
14

15

16                                           VI.     CLAIMS

17                                          FIRST CLAIM
                             Asserted on Behalf of Plaintiff and the Class:
18                      Violation of California’s Consumer Legal Remedies Act
                                     (Cal. Civ. Code § 1750 et seq.)
19
           62.      Plaintiff incorporates by reference, every prior and subsequent allegation of this
20   Complaint, as if fully restated here.

21   ANSWER: Defendants incorporate by reference their prior and subsequent answers as if fully

22   restated here.
23

24         63.      California’s Consumer Legal Remedies Act (“CLRA”), California Civil Code §
     1761(d), protects consumers from “unfair or deceptive acts or practices.”
25
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
26
     a response may be required, Defendants state that the text of California’s Consumer Legal
27
     Remedies Act (“CLRA”) speaks for itself.
28
                                                     26
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 27 of 36


             64.     Plaintiff and the Class members are “consumers” within the meaning of the CLRA
1    insofar as Plaintiff and the Class members sought or acquired AT&T’s goods and/or services for
2    personal, family, or household purposes.

3    ANSWER: This paragraph states legal conclusions to which no response is required. To the extent

4    a response may be required, Defendants state that the text of the CLRA speaks for itself.
5    Defendants deny the remaining allegations in paragraph 64.
6

7          65.     AT&T’s products, merchandise, and services—including its accounts—are
     “goods” and/or “services” within the meaning of CLRA § 1761(a) and (b).
8
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
9
     a response may be required, Defendants state that the text of the CLRA speaks for itself.
10

11   Defendants deny the remaining allegations in paragraph 65.

12
           66.     The transactions set forth in Plaintiff and Class members’ allegations against
13   AT&T— including both the transactions Plaintiff and Class members knew and did not know
     about—are “transactions” within the meaning of CLRA § 1761(e).
14
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
15

16   a response may be required, Defendants state that the text of the CLRA speaks for itself.

17   Defendants deny the remaining allegations in paragraph 66.

18
              67.      AT&T has violated and continues to violate CLRA §§ 1770(a)(9), (13), (14), (17),
19   (18), and (19) by, inter alia, “(9) Advertising goods or services with intent not to sell them as
20   advertised. . . . (13) Making false or misleading statements of fact concerning reasons for, existence
     of, or amounts of, price reductions. . . . (14) Representing that a transaction confers or involves
21   rights, remedies, or obligations that it does not have or involve, or that are prohibited by law. . . .
     (17) Representing that the consumer will receive a rebate, discount, or other economic benefit, if
22   the earning of the benefit is contingent on an event to occur subsequent to the consummation of
     the transaction. . . . (18) Misrepresenting the authority of a salesperson, representative, or agent to
23   negotiate the final terms of a transaction with a consumer. . . . (19) Inserting an unconscionable
24   provision in the contract.”

25   ANSWER: Defendants deny the allegations in paragraph 67.

26
            68. AT&T’s misconduct alleged herein was and is continuing to be undertaken by
27   AT&T with oppression, fraud, and/or malice, within the meaning of California Civil Code §
     3294(c).
28
                                                       27
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 28 of 36


     ANSWER: Defendants deny the allegations in paragraph 68.
1

2
            69.     Plaintiff and Class members have been damaged by AT&T’s misconduct.
3
     ANSWER: Defendants deny the allegations in paragraph 69.
4

5            70.     Unless enjoined and restrained by a court of law, AT&T will continue to commit
     the violations alleged herein with respect to Plaintiff, Class members, and other members of the
6    general public in the State of California and beyond. Plaintiff therefore seeks a public injunction
7    pursuant to CLRA § 1780(a)(2):

8           A.       Enjoining AT&T from committing future violations of the CLRA;
            B.       Requiring AT&T to provide an accounting of all monies obtained from AT&T’s
9                    California customers pursuant to the unauthorized accounts and services that
                     AT&T opened and charged them for during the applicable limitations period;
10          C.       Requiring AT&T to give individualized notice to all AT&T’s California customers
                     whom AT&T victimized by opening and charging them for unauthorized accounts
11
                     or services, during the applicable limitations period under the CLRA and
12                   applicable California law, including notice to each such customer of his or her
                     rights under same (including his or right to restitution of all monies paid to AT&T);
13          D.       Requiring AT&T to provide individualized notice to each such customer of the
                     procedures available for enforcing the customer’s rights under the CLRA; and
14          E.       Establishing an effective monitoring mechanism to ensure AT&T’s continued
                     compliance with the terms of this injunction.
15

16   ANSWER: Defendants deny that Plaintiff is entitled to any relief pursuant to the CLRA.

17   Defendants deny the remaining allegations in paragraph 70.

18
             71.     On behalf of himself and Class members, Plaintiff also seeks compensatory and
19   punitive damages, restitution, attorneys’ fees, costs, and any other relief the Court deems proper
20   as a result of AT&T’s violations of the CLRA.

21   ANSWER: Defendants deny that Plaintiff is entitled to any relief pursuant to the CLRA.

22   Defendants deny the remaining allegations in paragraph 71.

23
                                           SECOND CLAIM
24                           Asserted on Behalf of Plaintiff and the Class:
                           Violations of California’s Unfair Competition Law
25                               (Cal Bus. & Prof. Code § 17200 et seq.)
26         72.      Plaintiff incorporates by reference, every prior and subsequent allegation of this
     Complaint, as if fully restated here.
27

28
                                                     28
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 29 of 36


     ANSWER: Defendants incorporate by reference their prior and subsequent answers as if fully
1

2    restated here.

3
            73.     California’s Unfair Competition Law (“UCL”), California Business and
4    Professions Code § 17200 et seq., protects both consumers and competitors by promoting fair
     competition in commercial markets for goods and services. California’s UCL is interpreted broadly
5    and provides a cause of action for any unlawful, unfair, or fraudulent business act or practice. Any
6    unlawful, unfair, or fraudulent business practice that causes injury to consumers falls within the
     ambit of California’s UCL.
7
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
8
     a response may be required, Defendants state that the text of California’s Unfair Competition Law
9
     (“UCL”) speaks for itself. Defendants deny the remaining allegations in paragraph 73.
10

11
            74.     AT&T engages in substantial sales and marketing of its accounts, services, and
12   products within the State of California.

13   ANSWER: Defendants admit the allegations in paragraph 74 as to DIRECTV, LLC and Pacific
14   Bell Telephone Co., and otherwise deny the allegations of paragraph 74.
15

16           75.    AT&T’s acts and practices, as described herein, constitute unlawful, fraudulent, or
     unfair business practices, in that (1) AT&T’s uniform misconduct has a tendency to deceive
17   Plaintiff and Class members; (2) AT&T’s practices violate numerous statutes as described in this
     Complaint; (3) any possible justification for AT&T’s misconduct is outweighed by the gravity of
18   the consequences to Plaintiff and the Class members; and (4) AT&T’s misconduct is immoral,
     unethical, oppressive, unconscionable, and/or substantially injurious to Plaintiff and Class
19
     members.
20
     ANSWER: Defendants deny the allegations in paragraph 75.
21

22           76.     AT&T’s unlawful, unfair, and fraudulent business acts and practices, as described
     above, include, but are not limited to, wrongfully opening accounts without customer
23   authorization, starting services without customer approval or authorization, and using customers’
     credit card information to pay for fees, costs, and other penalties related to accounts and services
24
     that AT&T opened without the consent, knowledge, or authorization of Plaintiff and Class
25   members.

26   ANSWER: Defendants deny the allegations in paragraph 76.

27
            77.       Plaintiff and Class members have been damaged by AT&T’s misconduct
28
                                                     29
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 30 of 36


     ANSWER: Defendants deny the allegations in paragraph 77.
1

2
            78.     Plaintiff re-asserts the public injunctive relief requested above, but under the UCL.
3
     ANSWER: Defendants deny that Plaintiff is entitled to any relief under the UCL.
4

5           79.     Plaintiff also requests compensatory and punitive damages, attorneys’ fees, costs,
     and any other relief the Court deems proper as a result of AT&T’s violations of the UCL.
6
     ANSWER: Defendants deny that Plaintiff is entitled to any relief under the UCL.
7

8

9                                           THIRD CLAIM
                             Asserted on Behalf of Plaintiff and the Class:
10                          Violations of California Consumer Records Act
                                   (Cal. Civ. Code § 1798.80 et seq.)
11
           80.      Plaintiff incorporates by reference, every prior and subsequent allegation of this
12   Complaint, as if fully restated here.

13   ANSWER: No answer is required as this claim was dismissed.
14
          81.    AT&T is a “business” as defined by the California Consumer Records Act
15
     (“CCRA”), California Civil Code § 1798.80(a).
16
     ANSWER: No answer is required as this claim was dismissed.
17

18          82.    Plaintiff and Class members are all “individuals” as defined by CCRA § 1798.80(d)
     and a “customer” as defined by § 1798.80(c).
19
     ANSWER: No answer is required as this claim was dismissed.
20

21
             83.     The information that AT&T used to open unauthorized accounts and services, as
22   alleged in this Complaint, was “personal information” as defined by CCRA §§ 1798.80(e) and
     1798.81.5(d), which includes “information that identifies, relates to, describes, or is capable of
23   being associated with, a particular individual, including, but not limited to, his or her name,
     signature, Social Security number, physical characteristics or description, address, telephone
24   number, passport number, driver’s license or state identification card number, insurance policy
25   number, education, employment, employment history, bank account number, credit card number,
     debit card number, or any other financial information, medical information, or health insurance
26   information.” (emphasis added).

27   ANSWER: No answer is required as this claim was dismissed.

28
                                                     30
                                        DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                       PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 31 of 36


            84.     AT&T’s misuse of that personal information to open or activate unauthorized
1    accounts, services, products, or other “sales” was a “breach of the security system” as defined by
2    CCRA § 1798.82(g).

3    ANSWER: No answer is required as this claim was dismissed.

4
            85.     By failing to immediately notify all affected AT&T customers that their personal
5    information had been misused to open or activate unauthorized accounts, services, or products,
     AT&T violated CCRA § 1798.82. AT&T’s failure to immediately notify customers of that misuse
6
     caused Plaintiff and Class members to suffer damages by, for example, forcing them to pay
7    unauthorized charges.

8    ANSWER: No answer is required as this claim was dismissed.

9
            86.   Plaintiff re-asserts under the CCRA the public injunctive relief requested above
10   under the CLRA.
11   ANSWER: No answer is required as this claim was dismissed.
12

13           87.     Plaintiff also requests actual and statutory damages, attorneys’ fees, costs, and any
     other relief the Court deems proper as a result of AT&T’s violations of the CCRA.
14
     ANSWER: No answer is required as this claim was dismissed.
15

16                                        FOURTH CLAIM
                              Asserted on Behalf of Plaintiff and the Class:
17                                        Unjust Enrichment
18         88.      Plaintiff incorporates by reference, every prior and subsequent allegation of this
     Complaint as if fully restated here.
19

20   ANSWER: Defendants incorporate by reference their prior and subsequent answers as if fully

21   restated here.

22
            89.     As a result of AT&T’s unlawful and deceptive actions described above, AT&T was
23   enriched at the expense of Plaintiff and the Class through the charges resulting from accounts,
24   products, and services that AT&T unlawfully and/or deceptively sold to or opened on behalf of
     customers.
25
     ANSWER: Defendants deny the allegations in paragraph 89.
26

27        90.     Under the circumstances, it would be against equity and good conscience to permit
     AT&T to retain the ill-gotten benefits that they received from Plaintiff and the Class, in light of
28
                                                      31
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 32 of 36


     the fact that AT&T used illegal, deceptive, and/or unfair practices to induce or force customers to
1    open, purchase, and/or maintain AT&T accounts, services, and products. Thus, it would be unjust
2    and inequitable for AT&T to retain the benefit without restitution to Plaintiff and the Class for the
     monies paid to AT&T as a result of the unfair, deceptive, and/or illegal practices.
3
     ANSWER: Defendants deny they engaged in unfair, deceptive, and/or illegal practices, deny they
4
     received “ill-gotten benefits,” deny Plaintiff is entitled to restitution, and deny the remaining
5

6    allegations in paragraph 90.

7
             91.    Further, AT&T’s wrongful charges to Plaintiff and Class members for accounts,
8    services, and products they did not authorize damaged Plaintiffs and Class members in an amount
     that can be identified through AT&T’s records.
9
     ANSWER: Defendants deny the allegations in paragraph 91.
10

11
            92.       Plaintiff and Class members seek restitution for this unjust enrichment.
12
     ANSWER: Defendants deny that Plaintiff’s requested relief is at all warranted or appropriate
13
     under California law.
14

15                                           FIFTH CLAIM
                               Asserted on Behalf of Plaintiff and the Class:
16                                             Conversion
17         93.      Plaintiff incorporates by reference, every prior and subsequent allegation of this
     Complaint, as if fully restated here.
18

19   ANSWER: Defendants incorporate by reference their prior and subsequent answers as if fully

20   restated here.

21
            94.     Plaintiff and Class members own and have the right to possess the money in their
22   checking, savings, and other accounts.
23
     ANSWER: Defendants lack sufficient information to form a belief as to the truth of the allegations
24
     in paragraph 94, and deny them on that basis.
25

26           95.    AT&T interfered with Plaintiff’s and Class members’ possession of this money by
     wrongfully charging Plaintiff and Class members for accounts, services, or products, despite the
27   fact that these accounts, services, and products were opened or activated without the consent,
28   knowledge, or authorization of Plaintiff and Class members.
                                                      32
                                          DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                         PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 33 of 36


     ANSWER: Defendants deny the allegations in paragraph 95.
1

2
            96.     Plaintiff and Class members never consented to AT&T’s charges related to
3    accounts, services, and products that Plaintiff and Class members neither opened nor authorized.

4    ANSWER: Defendants deny the allegations in paragraph 96.

5
             97.      Plaintiff and Class members request damages for this conversion.
6
     ANSWER: Defendants deny that Plaintiff’s requested relief is at all warranted or appropriate
7

8    under California law.

9
                                             SIXTH CLAIM
10                             Asserted on Behalf of Plaintiff and the Class:
                                            Declaratory Relief
11
             98.     Plaintiff incorporates by reference, every prior allegation of this Complaint, as if
12   fully restated here.
13   ANSWER: Defendants incorporate by reference their prior and subsequent answers as if fully
14
     restated here.
15

16           99.       California Code of Civil Procedure § 1060 et seq. provides that “[a]ny person
     interested . . . under a contract, or who desires a declaration of his or her rights . . . with respect to
17   another, or in respect to, in, over, or upon property . . . may, in cases of actual controversy relating
     to the legal rights and duties of the respective parties, bring an original action . . . in the superior
18   court for a declaration of his or her rights . . . including a determination of any question of
19   construction or validity arising under the instrument or contract.”

20   ANSWER: This paragraph states legal conclusions to which no response is required. To the extent

21   a response may be required, Defendants state that the text of the California Code of Civil Procedure
22   speaks for itself.
23

24          100. As described above, this Court has jurisdiction over this matter, and therefore may
     declare the rights of Plaintiff and the Class.
25
     ANSWER: This paragraph states legal conclusions to which no response is required. To the extent
26
     a response may be required, Defendants deny that declaratory relief is at all warranted or
27

28
                                                        33
                                           DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                          PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 34 of 36


     appropriate under California Law. Defendants admit that this Court has jurisdiction over this
1

2    matter.

3
               101.   Plaintiff and the Class therefore seek an order declaring the following:
4
               A.     AT&T’s arbitration provisions are unenforceable under California law;
5              B.     AT&T’s practice of opening or activating unauthorized, services, or products is
                      unlawful; and
6
               C.     AT&T is liable to Plaintiff and the Class for damages caused by that practice.
7
     ANSWER: Defendants deny that Plaintiff’s requested declaratory relief is at all warranted or
8
     appropriate under California law.
9

10                                      VII.    PRAYER FOR RELIEF
11   ANSWER: To the extent that an answer may be required to the Prayer for Relief following
12
     paragraph 101 of the Complaint, Defendants deny each and every allegation contained therein, and
13
     deny that Plaintiff is entitled to the relief he requests.
14

15                                                      DENIAL
16
     Defendants deny each and every allegation of the Complaint not specifically admitted above.
17

18
                                          ADDITIONAL DEFENSES
19

20             Without assuming any burden of proof that they would not otherwise bear, Defendants also

21   assert the following additional defenses as to all claims against them:

22       1. The Complaint fails to state a claim for which relief can be granted.
23       2. Plaintiff’s claims and/or those of putative class members are barred, in whole or in part, by
24
               the applicable statute of limitations.
25
         3. Plaintiffs cannot maintain this action as a class action under the Federal Rules of Civil
26
               Procedure.
27

28
                                                          34
                                            DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                           PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 35 of 36


       4. Plaintiff and/or members of the putative class have not sustained any cognizable injury
1

2         under the CLRA by reason of any actions of Defendants and/or have not suffered any injury

3         of the type that the statute was designed to prevent.

4      5. Plaintiff and/or members of the putative class have not sustained any cognizable injury
5
          under the UCL by reason of any actions of Defendants and/or have not suffered any injury
6
          of the type that the statute was designed to prevent.
7
       6. Plaintiff’s claims and/or those of putative class members are barred, in whole or in part, by
8
          the doctrine of laches.
9

10     7. Plaintiff’s claims and/or those of putative class members are barred, in whole or in part, by

11        the doctrines of waiver, estoppel and unclean hands.
12     8. Plaintiff’s claims are barred because Plaintiff lacks standing, and Plaintiff has already
13
          recovered the money he alleges he was wrongly charged.
14
       9. Plaintiff’s claims and/or those of putative class members are barred, in whole or in part, by
15
          the voluntary payment doctrine.
16

17     10. Plaintiff and members of the putative class would be unjustly enriched to the extent they

18        recovered from Defendants any funds they already recovered.

19     11. Defendants reserve the right to assert other defenses as discovery proceeds.
20

21

22

23

24

25

26

27

28
                                                   35
                                       DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                      PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
      Case 3:19-cv-07672-JCS Document 56 Filed 09/17/20 Page 36 of 36


            WHEREFORE, Defendants pray that judgment be entered dismissing the Complaint, and
1

2    that this Court grant Defendants their costs and disbursements, including attorneys’ fees, and such

3    other relief as this Court deems just and appropriate.

4           DATED this 17th day of September, 2020.
5
                                                              Respectfully submitted,
6
                                                              By: /s/ Archis A. Parasharami
7
                                                              Archis A. Parasharami (SBN 321661)
8                                                             aparasharami@mayerbrown.com
                                                              MAYER BROWN LLP
9                                                             1999 K Street, N.W.
                                                              Washington, D.C. 20006-1101
10                                                            Telephone:(202) 263-3000
                                                              Facsimile: (202) 263-3300
11
                                                              Hans J. Germann (pro hac vice)
12                                                            hgermann@mayerbrown.com
                                                              MAYER BROWN LLP
13                                                            71 South Wacker Drive
                                                              Chicago, IL 60606
14                                                            Telephone: (312) 701-8792
                                                              Facsimile: (312) 706-8169
15
                                                              Attorneys for Defendants
16                                                            AT&T INC., PACIFIC BELL TEL. CO.,
                                                              and DIRECTV, LLC
17

18

19

20

21

22

23

24

25

26

27

28
                                                     36
                                         DEFENDANTS’ ANSWER AND ADDITIONAL DEFENSES TO
                                        PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT
